—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about November 17, 1992, which granted plaintiffs’ motion for partial summary judgment on the issue of liability and directed an immediate trial on the issue of damages, unanimously affirmed, with costs.
Plaintiffs, proprietary lessees in a building owned and managed by defendants-appellants and third-party plaintiffs, were properly awarded summary judgment on liability against defendants-appellants in this action for damages arising from water leakage into their apartment. The proprietary lease required appellant building owner to maintain in good repair the walls of the premises. A report by a consulting engineer, retained by appellant managing agent on behalf of appellant building owner to investigate the incident, attributed the source of the leakage to openings in the coping stones of the parapet wall, openings in the masonry wall and defects in the terrace waterproofing.
In light of this proof, and appellants’ conclusory, immaterial allegations that questions of fact exist concerning the potential liability of a co-defendant contractor and third-party defendant architect who were involved in renovation and *435brick work repair of the premises several years before this incident, partial summary judgment on the issue of liability was proper (see, Dillenberger v 74 Fifth Ave. Owners Corp., 155 AD2d 327). Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.